                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

REXMOND WADE HILL,

              Plaintiff,

v.                                          Case No: 5:19-cv-391-Oc-39PRL

MARK S. INCH, et al.,

              Defendants.


                                    ORDER

     Plaintiff, Rexmond Wade Hill, an inmate of the Florida penal

system proceeding in forma pauperis (Doc. 5), initiated this action

by filing a pro se civil rights complaint (Doc. 1). At the Court’s

direction, Plaintiff filed an amended complaint (Doc. 11; Am.

Compl.), which is before the Court for screening under the Prison

Litigation Reform Act (PLRA). See 28 U.S.C. § 1915(e)(2)(B). In

his amended complaint, Plaintiff names four Defendants for an

alleged Eighth Amendment violation that occurred on October 12,

2015,    at   Lake   Correctional   Institution   (LCI):   Mark   S.   Inch,

Secretary of the Florida Department of Corrections; Captain A.

Perez; Sergeant FNU Cuso; and Sergeant FNU Sapp. See Am. Compl. at

3-4, 5.1 Plaintiff names all Defendants in their individual and

official capacities. Id. at 3-4.




     1 The Court references Defendants Perez, Cuso, and Sapp
collectively as “LCI officers.”
     Plaintiff alleges he reported to Defendants Sapp, Cuso, and

Perez that his cellmate threatened to kill him if Plaintiff did

not submit to his cellmate’s sexual advances, and Plaintiff asked

to be placed in confinement or moved to a different dorm. Id. at

7-8. Plaintiff alleges Defendants Sapp and Cuso refused to help

him, but Defendant Perez responded, “[h]e would look into it.” Id.

at 8. Thereafter, Plaintiff and his cellmate were relocated, but

both were moved to the same dorm. Id. at 8. After the cell

relocation,   Plaintiff’s       former    cellmate     stabbed    him     “in

retaliation for having them moved out of the room together.” Id.

Plaintiff was stabbed in the left hand, chest, and face, each of

which required stitches. Id. at 9.

     Plaintiff   asserts   claims     under   the   Eighth   Amendment    for

Defendants’   violation    of   the   Florida   Administrative     Code   in

housing him with an “incompatible” cellmate and for failing to

properly search inmates’ belongings for weapons. Id. at 6. As

relief, Plaintiff seeks compensatory and punitive damages. He also

seeks an injunction ordering prison officials to ensure cellmates

are “compatible.” Id.

     Upon review, the Court finds Plaintiff fails to state a claim

against Defendants Inch and Perez. Thus, those parties will be

dismissed from this action under the PLRA, which                 requires a

district court to dismiss a complaint or any portion of a complaint

if the court determines the action is frivolous, malicious, or

                                      2
fails to state a claim on which relief can be granted. See 28

U.S.C.   §   1915(e)(2)(B)(i)-(iii).          With       respect    to   whether     a

complaint “fails to state a claim on which relief may be granted,”

the language of the PLRA mirrors the language of Rule 12(b)(6),

Federal Rules of Civil Procedure, so courts apply the same standard

in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). A complaint must “contain either direct or inferential

allegations respecting all the material elements necessary to

sustain a recovery under some viable legal theory.” Roe v. Aware

Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001)

(quotations    and   citations      omitted).       In    reviewing      a   pro   se

plaintiff’s    pleadings,      a    court    must     liberally     construe       the

plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-

21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

     With    respect   to   Plaintiff’s        claim      for   damages      against

Defendant Inch in his official capacity, Inch is entitled to

immunity under the Eleventh Amendment. See Zatler v. Wainwright,

802 F.2d 397, 400 (11th Cir. 1986). As to the individual-capacity

claim,   Plaintiff     fails   to    allege     Defendant       Inch     personally

participated in any alleged constitutional violation. It appears

Plaintiff    names   Defendant      Inch    because      of   the   administrative

position Inch holds or because Plaintiff submitted a grievance to

Secretary Inch’s office. Neither theory, however, is viable under

                                        3
42 U.S.C. § 1983.

     “It is well established in this Circuit that supervisory

officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or

vicarious liability.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th

Cir. 2003), abrogated in part on other grounds by Randall v. Scott,

610 F.3d 701 (11th Cir. 2010). “The standard by which a supervisor

is held liable in his individual capacity for the actions of a

subordinate   is   extremely   rigorous.”   Id.    Supervisor    liability

arises only “when the supervisor personally participates in the

alleged   constitutional   violation   or   when    there   is   a   causal

connection between the actions of the supervising official and the

alleged constitutional deprivation.” Mathews v. Crosby, 480 F.3d

1265, 1270 (11th Cir. 2007) (quoting Cottone, 326 F.3d at 1360).

Plaintiff does not allege facts demonstrating a causal connection

between Defendant Inch’s conduct and a constitutional violation.

Indeed, Plaintiff attributes no factual allegations to Defendant

Inch at all. See Am. Compl. at 7-8.

     To the extent Plaintiff’s claim against Defendant Inch is

based on a grievance he sent or a grievance response he received,

his claim fails. “[F]iling a grievance with a supervisory person

does not automatically make the supervisor liable for the allegedly

unconstitutional conduct brought to light by the grievance, even

when the grievance is denied.” Jones v. Eckloff, No. 2:12-cv-375-

                                   4
Ftm-29DNF, 2013 WL 6231181, at *4 (M.D. Fla. Dec. 2, 2013) (citing

Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)).

Because Plaintiff does not state a claim against Defendant Inch,

the Court will dismiss him from this action.

      With respect to the claims against the LCI officers, the Court

notes as a preliminary matter that the officers’ alleged failure

to thoroughly search inmates for weapons amounts to a “dereliction

of   duty,”   which   equates   to   mere   negligence,   not   deliberate

indifference.2 See Goodman v. Kimbrough, 718 F.3d 1325, 1334 (11th

Cir. 2013). Similarly, assuming Defendants were responsible for

housing Plaintiff with an “incompatible” cellmate in violation of

a Florida Administrative Code provision, such conduct is not

actionable under § 1983 as deliberate indifference. See Losey v.

Warden, 521 F. App’x 717, 720 (11th Cir. 2013) (“[F]ailure to

follow procedures does not, by itself, rise to the level of

deliberate indifference because doing so is at most a form of

negligence.”) (quoting Taylor v. Adams, 221 F.3d 1254, 1259 (11th

Cir. 2000)).

      Liberally construing Plaintiff’s allegations, it appears he

attempts to state an Eighth Amendment claim against the LCI

officers for deliberate indifference to his safety for their


      2Plaintiff does not allege his cellmate threatened him with
a weapon before the attack, nor does Plaintiff allege he reported
to the LCI officers that his cellmate had a weapon. See Am. Compl.
at 7-8.
                                     5
failure to protect him from his cellmate’s attack. The Eighth

Amendment demands prison officials “take reasonable measures to

guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S.

825, 832 (1994). However, prison officials are obligated to ensure

“reasonable safety;” they are not constitutionally liable for

every inmate-on-inmate attack. Id. at 834, 844. Instead, it is

“[a] prison official’s ‘deliberate indifference’ to a substantial

risk of harm to an inmate [that] violates the Eighth Amendment.”

Id. at 828.

     To state a deliberate indifference claim, a plaintiff must

allege three elements: “(1) a substantial risk of serious harm;

(2) the defendants’ deliberate indifference to that risk; and (3)

a causal connection between the defendants’ conduct and the Eighth

Amendment violation.” Brooks v. Warden, 800 F.3d 1295, 1301 (11th

Cir. 2015) (quoting Caldwell v. Warden, FCI Talladega, 748 F.3d

1090, 1099 (11th Cir. 2014)).

     Accepting as true that Plaintiff reported to Defendants his

cellmate    threatened    to   kill   him,    Plaintiff    does    not   allege

Defendant   Perez   was   deliberately       indifferent   to     that   threat.

Indeed, Plaintiff said he was relieved when he saw Defendant Perez

after his attempts to seek help from Defendants Cuso and Sapp

failed. Plaintiff alleges as follows:

                 [T]o   his relief[,] [Plaintiff] saw
            defendant Capt. Perez on his way to the
            dormitory and . . . explained to him the whole

                                      6
                situation including talking           with defendants
                Sgt. Sapp and Sgt. Cuso .             . . and their
                unwillingness to help. . . .          Defendant Perez
                then proceeded walking and             told Plaintiff
                “[h]e would look into it.”

Am. Compl. at 8. Plaintiff says he was thereafter relocated to a

different cell, albeit in the same dorm with his cellmate. Id.

      Unlike his allegations against Defendants Cuso and Sapp,

Plaintiff does not assert Defendant Perez ignored him or made

comments suggesting Defendant Perez did not care Plaintiff was in

danger. Id. at 7-8. In fact, Plaintiff alleges Defendant Perez

listened to his concerns, and Plaintiff’s allegations permit the

reasonable inference that Defendant Perez may have facilitated or

instigated       Plaintiff’s      move.    While   Plaintiff     and    his   former

cellmate were not moved to separate dorms, and Plaintiff was not

placed     in    protective    custody,     Plaintiff’s       allegations     do   not

permit     the    inference    that       Defendant    Perez    was    deliberately

indifferent to a substantial risk of serious harm under the

stringent       Eighth   Amendment    standard.       Thus,    Plaintiff’s     claim

against Defendant Perez will be dismissed under § 1915(e).

      Accordingly, it is now

      ORDERED:

      1.        Plaintiff’s claims against Defendants Mark S. Inch and

A.   Perez      are   DISMISSED    without      prejudice     under    28   U.S.C.   §

1915(e)(2)(B).

      2.        The Clerk of Court is directed to terminate Defendants

                                            7
Inch and Perez from the docket.

     3.   The Court will enter a separate order directing service

of process on Defendants Cuso and Sapp.

     DONE AND ORDERED at Jacksonville, Florida, this 6th day of

April, 2020.




Jax-6

c:   Rexmond Wade Hill




                                  8
